Citation Nr: 0635482	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-02 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected headache disability.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1975 to July 1979.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In March 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

At that hearing, and again in August 2006, the appellant 
submitted additional evidence concerning his claims.  The 
appellant also submitted written waivers of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to the 
service-connected headache disability, entitlement to an 
increased rating for headaches and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The appellant was treated on one occasion for a mid-back 
muscle strain while he was on active duty; this resolved 
without any sequelae.

2.  Low back pathology, including degenerative disc disease 
and degenerative joint disease, was not diagnosed until many 
years after service.

3.  There is no competent medical evidence of any nexus 
between the appellant's current low back pathology, to 
include arthritis, and his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
any low back pathology, to include degenerative arthritis, 
have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his low back service connection claim by 
correspondence dated in November 2003, and January 2004.  
Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection for 
a low back disorder.  Therefore, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any such late notice requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  Private and VA medical records were obtained and 
associated with the claims file.  The appellant was afforded 
a Board hearing.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

To the extent that the RO letters did not advise the 
appellant as to the determinations of schedular ratings and 
the assignment of effective dates, because his claim for 
service connection for a low back disorder is being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his March 2006 videoconference 
hearing that he sought treatment for low back pain in 
service, although he was unable to state how he injured his 
low back in service.  The appellant also testified that he 
currently has disc problems, that he was in a 'horse wreck' 
after service and that most of his back problems were related 
to his job at the Post Office.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant's service medical records reveal that the 
appellant sought treatment for a complaint of low back pain 
for a duration of four days in May 1976.  On physical 
examination, his back was normal; the impression was muscle 
strain, mid-back.  The appellant was admitted to a military 
hospital in November 1978.  He was discharged 13 days later 
and the discharge diagnoses were tension headaches and a 
personality disorder.  Subsequent in-service treatment 
records do not include any mention of, complaints of, 
treatment for, or diagnosis of any low back disorder.  The 
appellant underwent a service separation examination in July 
1979; the appellant reported that he felt "just fine" and 
his medical history report includes no mention of any current 
low back complaint.  The examiner made no findings pertinent 
to the low back during the associated medical examination.

In April 1980, the appellant submitted a claim for service 
connection for headaches in a VA Form 21-526; he made no 
mention of any low back problem.  The appellant subsequently 
underwent a VA medical examination in May 1980; he only 
complained of headaches - not any low back condition.  
Private medical treatment records dated in 1980 do not 
mention the existence of any back problem.

The appellant underwent another VA medical examination in 
August 1982; he stated that apart from his headache 
disability, he was "OK."  He made no mention of any low 
back pain, and no findings pertinent to the low back were 
made on physical examination.

Private hospital treatment records dated in September 2002 
indicate that the appellant had "back problems that started 
approximately one-and-a-half to two years ago" and that the 
appellant had injured his back in November 2000.  Thereafter 
he had back pain.  The appellant was noted to have physical 
limitations due to his back; degenerative joint disease was 
the diagnosis.  A diagnosis of degenerative disc disease is 
also of record.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated low back pathology 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
service connection for a low back disorder, including 
arthritis and intervertebral disc syndrome, must be denied.  
The evidence of record is not in equipoise on the question of 
whether the appellant's low back pathology should be service 
connected.

Firstly, to the extent that the appellant is shown to have a 
low back disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for a mid-back strain in May 
1976, and that this condition resolved without sequelae.  
There is no medical evidence of record to establish that he 
suffered any back disorder that was other than acute and 
transitory; there is no x-ray evidence of any spine fracture.  
There is no evidence of record that the appellant was treated 
for any spine arthritis within 12 months of his separation 
from service.  There is no evidence of record to suggest that 
a chronic low back condition existed until November 2000, 
when there was an intervening occupational injury, according 
to the appellant's own report to private doctors in September 
2002.  In addition, no lumbar spine pathology was noted in 
the reports of the VA examinations conducted in May 1980, and 
August 1982.  The appellant himself, in contemporaneous 
written statements and medical records, did not say that he 
had any problems with his back until November 2000.

The absence of any diagnosis of the claimed low back 
pathology in the service medical records between 1975 and 
1979, constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any low back injury 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of a diagnosis of any low back 
disorder until more than twenty years after the appellant's 
1979 separation from service is itself evidence which tends 
to show that no low back disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the May 1980 and August 1982 VA 
examination reports that indicated that the appellant 
complained only of headache problems, as well as the 
September 2002 private hospital treatment note that showed 
that the appellant reported his back problems started after a 
November 2000 job injury.  These findings on said clinical 
evaluations are medical evidence indicating that the claimed 
low back pathology was not present until November 2000.  
Thus, this is positive evidence that the appellant was not 
experiencing any low back disorder shortly after his 
separation from service or three years later or even twenty 
years later.  The Board notes that the testimony and written 
statements of the appellant to the effect that his low back 
pathology, including arthritis, is causally connected to his 
active service are not probative as there is no evidence in 
the record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current low 
back pathology was in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the appellant's current low back 
pathology and his active service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's low back pathology, 
including arthritis, is not related to his active service on 
a direct basis.  While it is apparent that the appellant 
currently has low back arthritis and degenerative disc 
disease, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of any one of those 
conditions and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a low back disorder, 
including arthritis.  As such, the evidence is insufficient 
to support a grant of service connection for that disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated low back condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for a low back disorder, 
including arthritis and intervertebral disc syndrome, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current low back disorder that should be service connected.

Since the preponderance of the evidence is against the 
service connection claim for a low back disorder, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder, including 
arthritis and intervertebral disc syndrome, is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The appellant has indicated that his depression is 
etiologically related to his service-connected headaches 
disability.  However, the RO has only advised and analyzed 
the appellant's claim on the basis of direct service 
connection, without consideration of a theory of secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  There 
is no indication that the RO considered any application of 
the Allen decision to the question of whether the 
service-connected headache disability aggravates the 
appellant's psychiatric disorder in this case.  Further, the 
Court has held that issues which are inferred, intertwined, 
or expressly raised from documents in the file should be 
developed for timely appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).  

In addition, the evidence of record indicates that the 
appellant has received private psychiatric treatment, but 
none of the associated records have been added to the 
evidence of record.  Under 38 U.S.C.A §5103A, VA is required 
to make reasonable efforts to assist claimants for VA 
benefits by seeking to obtain substantiating evidence, 
including private medical records.  Additional development of 
the medical evidence and adjudication on these bases are 
therefore indicated.




With regard to the appellant's increased rating claim, the 
appellant reported during his May 2001 VA examination that 
his headaches were so incapacitating that he had to take off 
work.  The appellant further reported that he had to take off 
work 25 to 30 percent of the time and that he had gotten 
warning letters related to those absences.  A rating in 
excess of the currently assigned 30 percent evaluation for 
the headache disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

In this case, the RO did not obtain the appellant's work 
attendance records which could possibly show marked 
interference with his employment at the Post Office.  The 
appellant's Post Office employment medical records, 
attendance records, disability retirement records and 
personnel records should be obtained and associated with the 
claims file.

Finally, the appellant's claim of entitlement to TDIU is 
inextricably intertwined with the claim of entitlement to a 
higher rating for the headache disability.  Therefore, 
consideration of the issue of entitlement to TDIU is deferred 
pending completion of the development delineated in the 
REMAND below.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any psychiatric problems since 
service, as well as for any headaches 
since 2003.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative, if any, should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.  The AMC/RO should contact the United 
States Post Office to obtain, with 
assistance from the appellant as needed, 
his employee medical and personnel 
records, to include all records 
associated with his disability 
retirement, as well as his work 
attendance and work performance records.  
These records should be associated with 
the claims file.



4.  After accomplishing all indicated 
development actions, including the 
scheduling of medical examinations and 
obtaining medical opinions, the AMC/RO 
should readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including secondary service 
connection and extraschedular evaluation.

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney, should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


